Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/301,315(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of reference application anticipate the features/limitations of claims 1-16 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For Example:

Instant application
Reference.
Claim limitations.
1. A method for estimating yield of a standing crop in a field, the method comprising: obtaining, by an imaging device, image data associated with one or more target plants in one or more rows of the standing crop in the field; estimating a spatial region of plant pixels of one or more target plants in the obtained image data for a harvestable plant component and its associated component pixels of the harvestable plant component; identifying the component pixels of a harvestable plant component within the obtained image data of plant pixels of the one or more target plants; determining an edge, boundary or outline of the component pixels; detecting a size of the harvestable plant component based on the determined edge, boundary or outline of the identified component pixels; and providing, via a user interface, the detected size of the harvestable plant component for the one or more target plants as an indicator of yield of the one or more plants or standing crop in the field.





2. The method according to claim 1 wherein the harvestable plant component comprises one or more of the following: a grain bearing portion of the one or more target plants, an ear of corn or maize of the one or more target plants, a pod of legumes, a fiber bearing portion, or cotton boll.





8. The method according to claim 1 further comprising: estimating, by a data processor, an aggregate yield for at least a portion of the field, or an entire field, based on iteratively obtaining image data of one or more target plants throughout the field such that the target plants represent a statistically significant sample size for the field and iteratively detecting of the size of the harvestable plant component for one or more target plants throughout the field for the iteratively obtained image data.







14. The method according to claim 1 wherein: estimating a plant height of the one or more target plants in the obtained image data and a corresponding component height range for a harvestable plant component in the obtained image data to reduce a search space size in the obtained image data for a component pixels of a harvestable plant component.
Claim limitations.
1. A method for estimating yield of a standing crop in a field, the method comprising: obtaining, by an imaging device, image data associated with one or more target plants in one or more rows of the standing crop in the field; estimating a spatial region of plant pixels of one or more target plants in the obtained image data for a harvestable plant component and its associated component pixels of the harvestable plant component; identifying the component pixels of a harvestable plant component within the obtained image data of plant pixels of the one or more target plants; determining an edge, boundary or outline of the component pixels; detecting a size of the harvestable plant component based on the determined edge, boundary or outline of the identified component pixels; identifying any exposed portions of the harvestable plant component for any adjustment to the size or a yield of the harvestable plant component; providing, via a user interface, a yield indicator based on the detected size of the harvestable plant component for the one or more target plants and based on an adjustment associated with the exposed portions, of the one or more plants or standing crop in the field.

2. The method according to claim 1 wherein the harvestable plant component comprises an ear of grain, the method further comprising: adjusting the size or the yield of the harvestable plant component for the one or more target plants based on an estimated number of seeds for the ear, a number of seeds along a longitudinal axis of the ear, a total quantity of seeds for the ear, or average, mean, mode or median size or volume of the seeds of the ear.

13. The method according to claim 12 further comprising: estimating, by a data processor, a sectional yield, a row yield or a per-plant yield for a harvester or combine, or an aggregate yield for at least a portion of the field, or an entire field, based on iteratively obtaining image data of the harvestable plant components of one or more target plants throughout the field such that the target plants represent a statistically significant sample size for the field; iteratively detecting of the size of each ear of corn associated with corresponding target plants, and iteratively augmenting the detected size of each ear of corn with yield data derived from the exposed portion of each ear for one or more target plants throughout the field for the iteratively obtained image data for the ears in the field.

14. The method according to claim 1 further comprising: estimating a plant height of the one or more target plants in the obtained image data and a corresponding component height range for a harvestable plant component in the obtained image data to reduce a search space size in the obtained image data for a component pixels of a harvestable plant component.


Explaining of the difference for ODP…


Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,7 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berghoefer et al. US 10713768 B2.
Regarding claim 1, Berghoefer disclose for obtaining, by an imaging device, image data associated with one or more target plants in one or more rows of the standing crop in the field (col.3 lines 20-29, see “The method is designed to quantify kernel and ear traits in a high throughput manner. It provides a quick and effective way of estimating yield in a field, and can serve as the basis for correlating aerial images used for yield estimates with actual on the ground crop yield data”; estimating a spatial region of plant pixels of one or more target plants in the obtained image data for a harvestable plant component and its associated component pixels of the harvestable plant component ( col.3 lines 20-29, see “Images of immature ears can be coupled with a plant growth model to accurately estimate future yield and to quantitatively assess the rate of grain development. As-planted crop data may also be utilized in conjunction with the photometry data to provide a yield estimate”); identifying the component pixels of a harvestable plant component within the obtained image data of plant pixels of the one or more target plants ( Figures 1-3, col.1 lines 44-50 , see “FIG. 3 shows a screen shot of the imaging device indicating that the images of the corn ear have met quality control parameters and that, at that point in time, two acceptable images for kernel counting have been captured. The 2/10 indicates that the method utilized by the phone application has been programmed to require 10 acceptable images”; 
determining an edge, boundary or outline of the component pixels (col.4 lines 35-40, see “Other quality control metrics include criteria to confirm that the object of interest (corn ear) occupied more than half of the region of interest window and that the object was fully contained within the region of interest as determined by a point polygon test of the contour”);
 detecting a size of the harvestable plant component based on the determined edge, boundary or outline of the identified component pixels (col.4 lines 35-40, see corn ear ); and providing, via a user interface, the detected size of the harvestable plant component for the one or more target plants as an indicator of yield of the one or more plants or standing crop in the field ( col. 5 lines 49-53, see “Alternatively, yield may be calculated based on the actual or predicted test weight of the kernel, which may utilize known information about the variety. Ears per acre is supplied manually by the user or can be fed from a web service. Aerial images, such as by drone or satellite, may be used to determine an estimate of the plant population, total plant biomass, and/or plant health. If a plant population estimate is obtained, variety information may also be used to determine the average number of ears per plant per acre”, also see claim 1 of Berghoefer.
Regarding claim2, Berghoefer disclose for wherein the harvestable plant component comprises one or more of the following: a grain bearing portion of the one or more target plants, an ear of corn or maize of the one or more target plants, a pod of legumes, a fiber bearing portion, or cotton boll (col. 5 lines 49-53, see ears per acre).
Regarding claim3, Berghoefer disclose for, wherein the harvestable plant component comprises one or more of the following: a seed pod of the one or more target plants; a legume seed pod of the one or more target plants (col. 5 lines 49-53, see ears per acre, also see Fig.3).
Regarding claim7,  Berghoefer disclose for, wherein the detecting of the size of the harvestable plant component comprises converting image coordinates of the obtained image data into real-world coordinates to represent the size of the harvestable plant component as real-world dimensions ( col.5 lines 42-45, see “This calibration factor was determined based on an analysis of two dimensional photos of corn ears in comparison to the actual number of kernels determined either by actual counting or three dimensional imaging”).
Regarding claim12, Berghoefer disclose for, wherein the detecting of the size of the harvestable plant component comprises a diameter, length or width of the harvestable plant component, where the harvestable plant component comprises an ear of com or maize (col.7 lines 17-21, see “In other crops, the image will be taken of the panicle, seed pod, or opened seed pod instead of the husked ear. The method, when used with images taken of seed pods on the plant, can base the seed count and/or yield estimate on pod length and pod width”).
Allowable Subject Matter
3.		The following is a statement of reasons for the indication of allowable subject matter:  claims 4-6,8-11 and 13-16 would be in allowable condition, if applicant overcome the rejections above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Berghoefer et al. US 10713768, failed to teach or suggest for features/limitations of claims 4-6,8-11 and 13-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fu et al. US 20220101554 is cited because the reference teaches “[0030] In another example, the control system can determine a risk value of the plant based on the point cloud. The risk value quantifies the risk value quantifying the risk of mistreating the plant in the field. The risk value can be based on a commodity price of a crop being grown in the field, a yield estimate of a crop being grown in a field, a species of the plant, etc.”.
Halligan et al.  US 20180330165 is cited because the reference teaches “wherein determining the plant identification region comprises determining a shape or a size of the plant identification region that prioritize a high number of continuous sections of images that represent plant and small sizes of the continuous sections of the images”, in claim 13.
Johnson et al. US 20150278640 is cited because the reference teaches “ [0046] According to techniques of this disclosure, a computing device can process various types of data from various sources to determine and/or analyze a stand status (e.g., one or more of a stand population, a stand consistency, and a stand quality) of growing crops within a region of interest (e.g., a region of interest that includes a field of crops, a portion of a field of crops, areas surrounding a field of crops, or other areas of interest). The computing device can determine the stand status for groups of crops within the region of interest, and can compare the determined stand status for each group with benchmark criteria, such as a benchmark yield of crops”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/           Primary Examiner, Art Unit 2664